Stevens, J.,
delivered the opinion of the court.
The bill'in this case filed by the state, on relation of the Attorney General, to recover from the Grenada Cotton Compress Company, a corporation chartered under the laws of this state, the sum of nine hundred dollars for the state and four hundred alid fifty dollars for the several municipalities in which the defendant has branch compress plants. The bill avers that the defendant owns and operates nine compresses, the same being located in the municipalities of Canton, Abeerdeen, Winona, Ackerman, Grenada, Holly Springs, Houston, Macon, and West Point, each one in a separate county; that the defendant is liable for a privilege tax to the state and to each muni*205cipality, but that the defendant maintains that its liability is limited to only one privilege tax to the state. It sets ont the number of bales of cotton received at each compress and actually compressed from May 1, 1917, to May 1, 1918, and from this attempts to measure under the statute the amount of tax which the defendant is due.
This appears to be friendly litigation to elicit judicial construction of section 3798, Code of 1906', section 6501, Hemingway’s Code, as amended by section 8, chapter 74, Laws of 1908. This section reads.
“Cotton Compress Company:
“On each compress company handling not over twenty thousand bales per year, fifty dollars.
“Same, on each compress company handing over twenty thousand and not over thirty thousand bales per year, one hundred dollars.
“Same, on each compress company handling over thirty thousand bales and not over fifty thousand bales per year, one hundred and fifty dollars.
‘ ‘ Same, on each compress company handling over fifty thousand bales each year, two hundred dollars.”
An answer to the bill was filed, and the cause was submitted on bill, answer, testimony, and agreed statement of fact, and a decree rendered by the Honorable Robert B. Mayes as special chancellor, dismissing the -bill, and from this decree the present appeal was prosecuted.
It is agreed that the Grenada Compress Company paid, before the institution of this suit, the sum of two hundred dollars to the state, and one-half that sum, or one hundred dollars, as privilege taxes to the municipality of Grenada; that the company was chartered prior to 1890, and has the authority to own and acquire the presses and establishments mentioned in the bill before the year 1908, and has operated them under one general management.
The main issue presented is one of law, to wit, the construction of that portion of the privilege tax statute im*206posing a privilege “on each compress company.” It is the contention of the state that the tax is essentially upon the compress plant or establishment and must be measured alone by the number of bales handled at the particular plant from which the tax is demanded, or, in other words, that each compress plant is a separate unit for taxation under the statute. ' Counsel for appellee, on the contrary, contend that the tax is by statute expressly imposed on the company as such, and, there being but one company with its principal office and domicile at Grenada, there can be but one tax. It is asserted by counsel for the state that-the statute has been construed for many years by the tax officials, auditor, and Attorney General as imposing a separate privilege tax on each compress plant, and that the contemporaneous construction by the departments of government should now govern.
We have given this cause very mature consideration and conclude that it must be affirmed. As we view it, the language of the statute is plain and unambiguous, and a reversal would require a judicial amendment of the statute itself. The tax is expressly imposed upon “each compress company.” We are not justified in cutting out or eliminating the word “company,” especially when we remember that a privilege tax; is in the nature of a license to do business and not a property tax. It does appear that the legislature, in imposing various privileges, uses phraseology in some instances imposing the tax upon the business and in other instances upon the person or corporation, and- little aid or comfort is gained by comparing the language now under review with the language employed in imposing other privileges. But if we are justified in ignoring the word “company” in the present case, we would be equally justified in eliminating the word “company” from the statute imposing a privilege tax on each “express company” in this state or each “telegraph company” and proceed to assess *207privileges for the state upon each express office or telegraph office in the state. The statute is not so written, and the plain words of the statute must in this instance be our sole guide. It is true that the long construction placed upon the statute by the appropriate departments of government is persuasive and should have our sympathetic regard.
Nevertheless, as stated in Ex parte Taylor, 58 Miss. 482, 38 Am. Rep. 336.:
“The rule is well settled that laws imposing duties or taxes are not to be construed beyond the natural import of the language, and are never to be construed as imposing burdens upon citizens upon doubtful interpretation. ’ ’
And again in Railway Co. v. Clark, 95 Miss. 689, 49 So. 177:
“Laws imposing privilege taxes are to be liberally construed in-favor of the citizen, and courts will not extend the statute imposing such taxes beyond the clear meaning of the language employed.”
The ultimate duty and responsibility of construction is upon the court, and departmental interpretation cannot well be resorted to where the language of the statute is plain. Before we are justified in accepting departmental construction the law under consideration must be doubtful, ambiguous, or uncertain. Lawrence University v. Outagamie County, 150 Wis. 252, 136. N. W. 619, 2 A. L. R. 465; Milwaukee County v. Isenring, 109 Wis. 9, 85 N. W. 131, 53 L. R. A. 635; County of Lake v. Westerfield, 273 Ill. 130, 112 N. E. 308, Ann. Cas. 1918E. 102; State v. Mutual Life Ins. Co., 175 Ind. 59, 93 N. E. 213, 42 L. R. A. (N. S.) 256.
No relief can be given the municipalities involved for the reason that the pleadings and proof do not affirmatively show the passage of the necessary ordinances imposing the tax. There is another possible reason. In answer to questions propounded by the court as to the right of the Attorney General to sue for the municipali*208ties, no authority so to do has been shown. It is unnecessary,, we think, to enter into a discussion: of the Attorney General’s powers, and an affirmance of this cause can well be rested upon other grounds. This opinion and the decree rendered in this cause should not be construed as an adjudication of the rights of the municipalities to demand or recover from appellee any lawful taxes. The bill as to such municipalities should be dismissed without prejudice.
We are advised that the statute under review has been amended by the legislature of 1920, and the questions presented by this appeal are thereby rendered of less importance.
' Affirmed.